Title: To John Adams from François Adriaan Van der Kemp, 14 May 1814
From: Van der Kemp, François Adriaan
To: Adams, John




Mÿ Dear and high respected Sir!
Olden barneveld 14 May. 1814.


I regret, that So often I must wearÿ you with mÿ complaints about myself, and yet I must do it, in apologÿ to myself, when I write a dull Letter. I have again be tortured with head-ache, and enjoÿ now only a little relief, which I am apprehensive Shall not last long—but I must take hold of this interval, to give me the pleasure, of answering your last favour of the 2d inst. I believe, I Shall be compelled, to abandon again for a while any Serious exertions, and throw myself entirely on the labour of my gardens—if the weather—and high winds, which have continued here for more than a week, will permit it. Such a poor head is worse than paralysed hands and blind eÿes, because it desorganises the Whole System, and unhinges all the faculties of our mind. You continue to enjoÿ this unvalued blessings—and have Secretaries at hand to pen, what you please to dictate; and yet you would be, what you was thirty years past!—So we Strive always at perfection, never contented with that which we actuallÿ possess—and So—I ardently hope, and believe it Sincerlÿ, we Shall go on—thro eternity, developing new powers—conquering obstacles—laying aside prejudices, destroying hay, Stubbles and chaff and building at lenght on an immoveable basis. How much we have to learn—and—to unlearn—and how frivolous will once appear the acquisitions, upon which we now pride ourselves—and—what is more humiliating for which we are now admired.
And yet—I can not consider us—one and all—and always—as Bedlamites; how often times we are raving—we have at least manÿ lucid intervals. And when we wander—it can not be the fault—of former mistakes—consciousness would be required to make this plausible—It is presumtive that the other orbs, in and out our Solar System, have their inhabitants—with their talents—virtues and follies—at least in their own eyes, although we might wonder at their contemplation—as transcendent perfections—But what Says all this—your one line is more comprehensive—than many a book, and all, nearly, what we want in this life "the love of God and man—and to do—as we would done by"—and an honest heart, and Sound common Sense maÿ discover this truth, and exemplyfÿ it in deeds—If this is warmed bÿ a firm hope—let me rather Saÿ, by a Solid conviction of a time to come—we have all we are in want of, and maÿ brave the world and death.
The general Sketch has not been garbled—I Send it to mr Norton—few typographical errors Slipt in it. It received Some additions—Since I Send it to you—the principal were occasioned by a letter from jefferson—at least—his letter raised Some ideas—in which it was deficient. In the details of the American Historÿ—your name ought to occupÿ a conspicuous place—and well your Successful Negotiations—but—it Seemed to me, that you might claim—in the Sketch a higher rank—for the defence of the constitution—and—this was—among those few—who enlightened Europe in Sound Politics—with Montesquieu and de Lolme—and I remain yet in that opinion—
You thank mÿ for mÿ Oration! how mortifying—my Dear frend! is this compliment—how Significant this Silence—that you are not pleased—but why not tell me So? you know—how highly I value your approbation, and I exert everÿ nerve to merit it—I weighed every word and it would have a high reward—had I obtained it—I know—you feel for the Dutch—and I have too often, too long experienced your kind patronage to doubt it—Say not, I am too gready of praise I acknowledge, I like to feast upon it, but am not indifferent, by whom it is offered—I might have overlooked this—had it been Softened—bÿ one word—that mrs Adams was pleased with the performance—and certainlÿ—you was informed of her opinion—you will indulge me in this frankness—that more than 33 years uninterrupted favour from you give me this priviledge—have you forgotten—that the 17 ap. 1781 you Send me an invitation to Sup with you and Jean Luzac in the Golden Lyon—when I went yet afterwards to Sup again with a female frend—to whom I was previously engaged?—two men in Europe excepted—if alive—you are my oldest frend on the globe—maÿ I then not expect—from that friend, So lavish in his praises—a few words more than I thank you?—
Whÿ not done as with English answer? although I am not convinced that—the manner is wrong—I know—and intended to be true—how Severe truth might appear. I would not have written in that Style against J. Jacques—I would have deemed it unbecoming—but to place an English on par with the citizen of Geneve, is violating truth and decorum. Mercier would lash the wicked men in high Station naked thro the Streets—but a vain young man—with meagre talents—who adopts Scurrilities for arguments, ought to be Shewn in his deformed nakedness. Your disapprobation alone is enough for its Suppression—mÿ old frend Eliot—is of the Same opinion—”He was averse that anÿ notice Should have been taken of the book"—and mr Carÿ wrote me—as his and Channing’s opinion—"that it was not expedient—to treat him with So much Severity” I agree—free discussion must not be brow beaten—but—the discussion maÿ and ought always be answered with the Same Sort of arguments—Is there anÿ thing—or period—in the answer like that passage riding on an ass and the colt too! any period—like to his illustration from the Phallus?
My daughter was disappointed with the Suppression—I did fore see it, and presented her with mÿ only copÿ—When mr Colman returns it to you you maÿ destroÿ or keep it—onlÿ do not give it, where use might been made of it—against our intentions—While you—While mr Bray had asked mÿ opinion—I was prompted—to writ what was this in my mind—for a long While I hope not again to meddle with Politics or Divinity—except—you command—and then—as now—a part of my guilt unavoidablÿ must rest upon your venerable head—Let us than rather pursue Some bagatalles—
Inform me, to join here yet two Serious questions— “What is the Standing in Societÿ and literarÿ character of Mr. or Consul Eustaphiere”?  mr. De Datchkopft presented me with a pamphlet of his, against Rob. Walsh? What is become of General Pardo de Figueroa, Joseph’s Minister at St Petersberg in 1801—whom J. Q. As—So highly respected as a classic Scholar?
I received latelÿ from Rev. Allen of Pittsfield—a Sermon, which I have admired highlÿ—Has he published more?
Recommend me to Mrs Adams—I know I can not fail Success with Such a powerful intercessor—and in this prospect—I remain / My respected Sir! / Your affectionate and obliged frend!



Fr. Adr. van der kemp


P.S I intended to have Send of this Letter last week—but Suffered too much to think on it: I awoke every morning with this tormenting guest—Since tea it Seems to abate—mÿ garden work is my only occupation—I forgot—if I asked you in a former—what relation had copper money making Wood to Massachusetts? 3d Lett: of Drapier Swift mention Such a thing without explaining it. He Says too in a Letter (1729), that in those colonies, which nature has So far favoured to produce a great quantity of rice, the Stubborn people, having been told that the world was wide, took it into their heads, that they might their own rice, at whatever foreign market they pleased, and Seem by their practise, very unwilling to quit their opinion" So earlÿ were then the Seeds of the American Revolution developing—I am ruminating on a plan of a Philosophical historÿ of abuses and corruptions Political moral and Literarÿ. If you will Supply me from your treasure with hints—I might next winter Spread the canvas—adio!

